Citation Nr: 0108160	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had verified active service from January 1977 to 
April 1979.

This appeal arises from a July 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) which determined the 
veteran had submitted the requisite new and material evidence 
required to reopen a previously denied claim for entitlement 
to service connection for a left eye disability.  However, 
the RO denied the service connection claim on its merits.  
The veteran appealed this decision.


FINDINGS OF FACT

1.  In January 1991, the RO denied service connection for a 
left eye disability.  The veteran was notified in of this 
denial and of his appellate rights, but he did not file a 
timely appeal.

2.  Evidence associated with the claims file since the 
January 1991 decision is new and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1991 decision denying service connection 
for a left eye disability is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence sufficient to reopen a claim 
for service connection for a left eye disability has been 
submitted, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is currently service connected for a scar at the 
left eyebrow.

The veteran was given a comprehensive physical examination 
upon his entrance into active service in January 1977.  He 
reported a medical history of eye trouble that the examiner 
summarized as "needs glasses."  His eyes, ophthalmoscopic 
evaluation, pupils, and ocular motility were all found to be 
normal.  His vision was reported to be 20/20.

The service medical records report that in mid-August 1977 
the veteran received a laceration above his left eye after he 
was hit by a breech block from a tank gun.  The veteran 
complained of blurred vision and examination noted 
discoloration and swelling above the left eye.  Physical 
examination revealed swelling.  The impression was a simple 
laceration.  A subsequent vision examination found that the 
eyes and funduscope were within normal limits.

The veteran's eyesight was tested as 20/40 in May 1978.

In mid-September 1978, the veteran complained of belly pain.  
He reported that he had previously complained of dizziness, 
diplopia, and emesis with hematemesis in January 1978.  The 
assessment was probable viral gastroenteritis.  In mid-
December 1978, the veteran complained of groin pain, blood in 
his urine, and dizziness.  He reported that his dizziness had 
started six days before and that he had a "black out" four 
days before.  It was noted that the veteran shared a room 
with a hepatitis patient.  The assessment was possible 
hepatitis.

A separation examination was provided to the veteran in March 
1979.  He denied any medical history of eye problems, 
frequent or severe headaches, dizziness or fainting spells; 
however, he did indicate he had suffered a head injury.  The 
examiner summarized this history as a mild 
concussion/laceration in 1978 with no sequelae.  On 
examination, his eyes, ophthalmoscopic evaluation, pupils, 
and ocular motility were all normal.  His vision was 20/30 in 
both eyes.  The summarized defects included defective vision, 
but the veteran was still found to be qualified for 
separation.

In July 1990, the veteran filed a claim for a left eye 
disability.  His complaints included black spots, coloration, 
headaches, and suspicion of glaucoma.  He asserted that his 
vision/eye problems were the result of the injury he 
sustained to his left eye during his military service.

Private medical records dated from February 1988 to March 
1990 were received in September 1990.  An eye examination of 
February 1988 reported that the veteran was being seen for 
"routine refraction" evaluation.  His corrected vision was 
20/25 in the left eye.  The diagnoses were myopia with mild 
astigmatism and suspected glaucoma.  An outpatient record of 
November 1989 noted the veteran's complaints of intermittent 
pain in his eyes, photophobia, watering, and headaches.  He 
indicated that these symptoms had started during the previous 
summer.  The impression was headaches possibly of ocular 
origin and questionable increase in cupping.  In December 
1989, the veteran complained of watery eyes, occasional pus, 
and seeing colored spots.  The impression was a change in 
myopia and astigmatism.  The veteran was again seen in March 
1990 and the outpatient entry noted an impression of 
suspected glaucoma.  In October 1990, a duplicate set of his 
outpatient records was received by the RO.

By rating decision of January 1991, the RO denied the 
veteran's claim for service connection for residuals of a 
left eye injury.  It was found by the RO that the available 
medical evidence did not establish a link between the 
veteran's left eye laceration and his current eye disorders.  
In addition, his myopia could not be granted service 
connection, as it was a constitutional/developmental 
abnormality.  The veteran was notified of this decision by 
letter issued in late January 1991.  He was also informed of 
his appellate rights.  No response was received from the 
veteran within one year of this notification.

In January 1999, the veteran requested that his claim for 
service connection for a left eye disability be reopened.  He 
claimed that he had suffered with headaches, blurred vision, 
and loss of vision since his head injury in 1977.  Enclosed 
with this claim was a letter from Sungjun J. Hwang, M.D., 
dated in November 1998.  Dr. Hwang indicated that he had 
treated the veteran since September 1998.  This physician 
reportedly had an opportunity to examine the veteran and 
review the medical records from his military service and 
post-service private treatment.  Based on this examination, a 
diagnosis of primary open angle glaucoma was given.  Dr. 
Hwang opined that, in his expert medical opinion, the 
veteran's glaucoma was "at least as likely as not" a result 
of the blow to the veteran's head received in August 1977. 

A VA eye examination was given to the veteran presumably in 
March 1999.  The veteran reported a history of being hit on 
the left side of the head by the breech block on a tank gun.  
He claimed that he fell and hit the right side of his head on 
a shell casing.  The veteran denied that this injury had 
resulted in unconsciousness, but asserted that the injury had 
knocked him "senseless."  He alleged that these injuries 
had resulted in both eyes being swollen shut for a long 
period of time, and his vision was blurred for two months.  
In 1979, he was prescribed glasses for his complaints of 
headaches and poor vision.  He asserted that he had first 
been diagnosed with glaucoma in the mid-1980's.  On 
examination, uncorrected vision in both eyes was 20/200.  
Corrected left eye vision was 20/25-2 J2.  The diagnosis was 
open angle bilateral glaucoma.  The examiner wrote:

I disagree with the opinion that the 
glaucoma is at least [as] likely as not 
to be a result of the injury to the 
veteran's head in 1977.

His reasons and bases for this opinion included that he was 
not aware of any type of injury that could cause open angle 
glaucoma, that it was unlikely that an injury would cause 
bilateral glaucoma of such symmetry both as to degree and 
appearance, and that the veteran's racial group was more 
prone to open angle glaucoma.

The veteran submitted a NOD in August 1999.  He asserted that 
he was not claiming that his in-service head injury resulted 
in glaucoma, but instead that his head injury, coupled with 
the traumatizing experiences soon after the injury, had 
resulted in optic nerve damage.  His traumatic experiences 
included being carried half a mile to an aid station after 
his head injury, receiving stitches, sleeping on an air 
mattress on the ground for two days, riding four to six miles 
in a truck over bumpy roads to return to his unit, and 
experiencing pain, swelling, and blood in his eyes for the 
following month.

In his substantive appeal of April 2000, the veteran claimed 
that his in-service head injury had resulted in a concussion 
and blurred vision.  He alleged that his complaints of 
dizziness and diplopia in September 1978 were evidence of 
ongoing residuals of his head injury.  The veteran contended 
that Dr. Hwang had based his opinion on examination of his 
eyes and a review of his entire medical history.  It was 
asserted that as Dr. Hwang was an ophthalmologist, i.e., a 
specialist concerning vision problems, and the VA examiner of 
March 1999 failed to identify if he was such a specialist, 
then Dr. Hwang's opinion should be given more probative 
weight than the VA examiner's conclusions.


II.  Analysis

New and Material Evidence to Reopen a Claim for Service 
Connection for a Left Eye Disability.

After a decision on a claim has become final, VA may not 
reconsider this claim on the same record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  According to 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "new evidence" as evidence that was not 
of record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record.  
"Material evidence" is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

As noted above, VA last addressed the veteran's claim for 
service connection for a left eye disability in January 1991.  
The veteran was notified of this decision and his appellate 
rights, but failed to file a timely appeal.  Therefore, this 
decision is now final, and VA may not reconsider this claim 
on the same record.  The evidence reviewed by the RO in 1991 
included the veteran's claim that his in-service head injury 
had resulted in a left eye disability, service medical 
records, and private treatment records dated from the mid-
1980's to 1990.  It was determined in January 1991 that the 
medical evidence had not established a nexus between his in-
service head injury and his current left eye disability.  
Subsequent to this decision, VA received Dr. Hwang's letter 
of November 1998 that provided such a nexus opinion. 

The Board finds that Dr. Hwang's letter of November 1998 is 
new as neither the letter nor its opinion had previously been 
considered by VA.  This evidence is also probative because 
the medical opinion discusses the relationship of the 
veteran's current glaucoma to his in-service head injury.  
Under the circumstances of this case, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
Therefore, the Board concurs with the RO's decision of July 
1999 to reopen the veteran's claim for service connection for 
a left eye disability.

This determination is a full grant of all benefits sought on 
appeal regarding the question of whether the issue of service 
connection for a left eye disability should be reopened.  
Thus, an analysis of whether VA has fulfilled its duty to 
assist on the question whether to reopen the claim is 
irrelevant.  As the Board has found that the claim should be 
reopened, the veteran is not prejudiced by the Board's action 
on this matter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left eye 
disorder to include glaucoma.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a left eye disorder to include 
glaucoma.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this respect, in January 1999, the veteran requested that 
VA contact Dr. Hwang and secure his treatment records.  
Unfortunately, the claims file does not reveal that the RO 
has taken any action on this request.  Hence, further 
development is in order.

Secondly, the Board finds that while the VA examiner in March 
1999 provided an opinion as to whether there was an 
etiological relationship between glaucoma and service, a 
similar opinion was not provided for the appellant's 
astigmatism.  As the Board may not exercise its own medical 
judgment further development on this point is in order.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the appellant has challenged the credentials of the 
examiner who conducted the March 1999 study.  As such, the 
Board requests that the RO secure a copy of that 
ophthalmologist's curriculum vitae.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for a left 
eye disorder since his separation from 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include securing records from 
Dr. Hwang.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran's claims folder should 
then be forwarded to the ophthalmologist 
who conducted the March 1999 VA study.  
Following a review of the file the 
examiner must offer an opinion whether 
the appellant suffers from astigmatism.  
If so, the examiner should opine whether 
astigmatism in this case constitutes a 
refractive error, or whether it is at 
least as likely as not that astigmatism 
was incurred or aggravated in-service.  
It is imperative that the examiners 
review the evidence in the claims folder, 
including a complete copy of this REMAND.  
A complete rationale for all opinions 
offered must be presented.  The 
examination report must be typed, and it 
should include a copy of the examiner's 
curriculum vitae. 

3.  If the examiner who conducted the 
March 1999 study is not available, the RO 
should then schedule the veteran for a 
new examination with a board certified 
ophthalmologist.  Following the 
examination he/she should offer an 
opinion whether the veteran currently 
suffers from a left eye disability.  If 
so, for each disability diagnosed, the 
examiner must offer an opinion whether 
the diagnosed disorder is a refractive 
error.  If the disorder is not a 
refractive error per se, the examiner 
must offer an opinion whether it is at 
least as likely as not that the disorder 
was incurred or aggravated in-service.  
It is imperative that the examiners 
review the evidence in the claims folder, 
including a complete copy of this REMAND.  
A complete rationale for all opinions 
offered must be presented.  The 
examination report must be typed, and it 
should include a copy of the examiner's 
curriculum vitae. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

Thereafter, the RO should again review the veteran's claim.  
If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case.  The veteran and representative should 
then be given the opportunity to respond thereto.  The 
appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

